NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Marriage of:

                    KURT J. B. CURTIS, Petitioner/Appellee,

                                         v.

                HEIDI MARIE CURTIS, Respondent/Appellant.

                            No. 1 CA-CV 19-0755 FC
                              FILED 10-22-2020


            Appeal from the Superior Court in Maricopa County
                           No. FC2018-094519
                 The Honorable Joshua D. Rogers, Judge

                                   AFFIRMED


                                    COUNSEL

Law Offices of Kevin Jensen, PLLC, Mesa
By Kevin Jensen
Counsel for Petitioner/Appellee

Adam C. Rieth, PLLC, Mesa
By Adam C. Rieth
Counsel for Respondent/Appellant
                             CURTIS v. CURTIS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Cynthia J. Bailey joined.


C A T T A N I, Judge:

¶1            Heidi Curtis (“Mother”) appeals from the decree of
dissolution terminating her marriage to Kurt Curtis (“Father”). She argues
that the superior court abused its discretion by awarding the parties joint
legal decision-making authority over their minor child and by establishing
a 5-2-2-5 parenting schedule. For reasons that follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Father were married for approximately seven
years before Father petitioned for dissolution in 2018. They have one child
together.

¶3             While the dissolution proceeding was pending, the parties
agreed to a 2-2-3 parenting schedule. At trial, Father requested a 5-2-2-5
parenting schedule with joint legal decision-making, and Mother requested
that Father’s parenting time be limited to alternating weekends and that the
parties be awarded joint legal decision-making, with her having the final
say in the event of a conflict.

¶4             The superior court held a one-day hearing at which both
parties testified. Father testified that he believed both parents would be
able to cooperatively make decisions regarding the child and that the child
had a positive relationship with him and the child’s paternal grandparents
with whom Father lived. Father further testified that a 5-2-2-5 schedule
would better suit his work schedule, which required him to travel every
other week.

¶5            Mother testified that she had been primarily responsible for
the child’s care, and she had concerns with Father’s ability to manage the
child’s serious food allergies. Specifically, she testified that Father did not
keep a food log documenting the child’s meals, did not keep two EpiPens
with him as required, and did not keep his single EpiPen in a temperature-
controlled environment.



                                      2
                             CURTIS v. CURTIS
                            Decision of the Court

¶6            After the hearing, the superior court entered a decree of
dissolution establishing a 5-2-2-5 parenting schedule and awarding both
parents joint legal decision-making, with neither party having final say
authority. Mother timely appealed, and we have jurisdiction under A.R.S.
§ 12-2101(A)(1).

                                DISCUSSION

¶7           Mother challenges the superior court’s rulings both as to legal
decision-making and parenting time. “We review the superior court’s legal
decision-making and parenting-time orders for an abuse of discretion.”
DeLuna v. Petitto, 247 Ariz. 420, 423, ¶ 9 (App. 2019).

¶8             Arizona public policy recognizes that “absent evidence to the
contrary, it is in a child’s best interest . . . [t]o have substantial, frequent,
meaningful and continuing parenting time with both parents” and “[t]o
have both parents participate in decision-making about the child.” A.R.S.
§ 25-103(B)(1)–(2). Consequently, “[a]s a general rule equal or near-equal
parenting time is presumed to be in a child’s best interests.” Woyton v.
Ward, 247 Ariz. 529, 531, ¶ 6 (App. 2019).

I.     Legal Decision-Making.

¶9            Mother first challenges the superior court’s determination
that the parties would be able to cooperate in making decisions regarding
the child, which supported the award of joint legal decision-making. See
A.R.S. § 25-403.01(B)(3). She asserts that the court’s conclusion is the
product of “pure speculation,” which is an “insufficient basis to support an
award of joint legal decision making.” The record, however, supports the
superior court’s ruling.

¶10             Although Mother cites to evidence that the parties had
difficulty reaching agreements, Father testified that he believed he and
Mother would be able to cooperatively make decisions regarding the child.
He further expressed his interest in having a say in the child’s care and
activities, including determining which therapist the child saw and whether
she participated in karate classes. Father further testified that Mother had
previously taken steps to prevent the child from seeing Father’s parents,
and that the child’s relationship with her grandparents had improved after
Father and Mother separated.

¶11           The superior court “is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts.” Richard M. v. Patrick M., 248 Ariz. 492, 498, ¶ 23 (App. 2020)


                                       3
                             CURTIS v. CURTIS
                            Decision of the Court

(citation omitted). And we do not reweigh this evidence on appeal. Clark
v. Kreamer, 243 Ariz. 272, 276, ¶ 14 (App. 2017). The superior court
recognized that “[t]he parties have had some difficulty in communicating
and cooperating regarding some decisions relating to the child’s medical
issues in the recent past,” but found that “the parties should be able to
cooperate in the future, especially if given the appropriate parameters for
communication.” The court then defined the specific parameters for the
parties’ communication that it believed would be successful, including the
use of a specific communication website. Accordingly, the superior court
did not abuse its discretion by awarding both parents joint legal decision-
making.

II.    Parenting Time.

¶12          Mother next argues that record does not support the superior
court’s award of equal parenting time on a 5-2-2-5 schedule.

¶13            Although Mother had been primarily responsible for the
child’s care during the marriage, Father testified that he was prepared to
take a more active role in the child’s life now and that he had already been
spending more time with the child by virtue of the 2-2-3 interim parenting
schedule. He further testified that a 5-2-2-5 schedule would allow him to
maximize his time with the child and work best with the travel schedule his
employment requires. Father’s testimony was disputed, and Mother points
to record evidence supporting her position. But the duty to consider and
weigh the evidence belonged to the superior court, and we will not reweigh
it here. See Richard M., 248 Ariz. at 498, ¶ 23; Clark, 243 Ariz. at 276, ¶ 14.

¶14            Further, although Mother suggests that the superior court’s
ruling does not adequately consider the best interests of the child, the
dissolution decree directly addressed Mother’s specific concerns regarding
Father’s ability to manage the child’s allergies. The court ordered Father to
carry two EpiPens with him and obtain a temperature-controlled case in
which to keep them. The court further ordered that both parties create and
maintain a food log for the child.

¶15           We discern no abuse of discretion.




                                      4
                            CURTIS v. CURTIS
                           Decision of the Court

                              CONCLUSION

¶16          For the foregoing reasons, we affirm. Both parties request an
award of attorney’s fees on appeal. In an exercise of our discretion, we deny
both requests. As the prevailing party on appeal, Father is entitled to his
reasonable costs upon compliance with ARCAP 21.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5